      Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 1 of 20




                                                                             E R I C B. B R U C E
                                                                             700 13th Street, NW
                                                                             10th Floor
                                                                             Washington, DC 20005-3960
Via ECF                                                                      Tel +1 202 777 4545
                                                                             Fax +1 202 777 4555
The Honorable Jed S. Rakoff                                                  Eric.Bruce@freshfields.com
United States District Judge
Daniel Patrick Moynihan                                                      November 1, 2020
United States Courthouse
500 Pearl Street
Room 1340
New York, NY 10007-1312


Re:      United States v. Parker H. Petit and William Taylor, No. 19 Cr. 850 (JSR)

Dear Judge Rakoff,

        Pursuant to Your Honor’s permission at the close of trial proceedings on Friday, October
30, 2020, Tr. at 967:6-17, Defendant Parker H. Petit submits this letter to respectfully request
that Your Honor reconsider the decision to exclude four previously-offered Defense exhibits
identified as DX-125, DX-135, DX-137, and DX-140A. After further consideration, Mr. Petit
respectfully submits that these exhibits, which are appended to this letter for reference, qualify
for admission based on Rules 106, 801, and 803 of the Federal Rules of Evidence.

         1. Background

        During the first week of trial proceedings, by offering limited exhibit excerpts, the
Government sought to curate for the jury a selective, misleading, and inaccurate picture of a
critical factual matter in this case: the legitimate business purpose of a $200,000 payment
promised from MiMedx to Mark Brooks, the CEO of CPM Medical, on June 26, 2015.

        The Government’s tactic was starkly visible during testimony of MiMedx’s lead sales
executive, Michael Carlton. On direct examination, the Government offered a single exhibit,
GX-1201, related to the $200,000 payment negotiations. Tr. at 607:4-13. Without any further
context or exhibits, the Government proceeded to elicit testimony that Mr. Carlton was
“shocked” to “learn” from another MiMedx salesperson that the $200,000 term was a “bribe”
for a late-quarter purchase order. Tr. at 603:22-605:17. During cross examination, Your Honor
sustained Government objections to four Defense exhibits—DX-125, DX-135, DX-137, and



The Freshfields Bruckhaus Deringer US LLP partners include members of the Bars of the State of New York and the District of
Columbia, Solicitors of the Supreme Court of England and Wales and Rechtsanwälte of Germany
Abu Dhabi Amsterdam Bahrain Beijing Berlin Brussels Cologne Dubai Düsseldorf Frankfurt am Main Hamburg
Hanoi Ho Chi Minh City Hong Kong London Madrid Milan Moscow Munich New York Paris Rome Shanghai
Singapore Tokyo Vienna Washington
    Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 2 of 20

November 1, 2020
Page 2


DX-140A—all of which show precisely the opposite.1 These Defense exhibits clarify that Mr.
Carlton was not only deeply involved in the agreement negotiations, but that he was potentially
“[i]n Pete’s office” during the critical moments. Tr. at 766:6-17. Further, they demonstrate that
Mr. Petit made no effort to hide the payment from top MiMedx executives, including the
company’s General Counsel, Alexandra “Lexi” Haden. Indeed, these exhibits make plain that
the involved individuals, including Mr. Carlton, raised no objections because they understood
that the $200,000 payment was part of an effort to resolve a legitimate business dispute.

        At this time, Mr. Petit respectfully requests that Your Honor reconsider admission of
DX-125, DX-135, DX-137, and DX-140A on several grounds. First, many of the Defense
exhibits fall under well-established hearsay exceptions, including present sense impression and
state of mind exceptions pursuant to Rules 803(1) and 803(3) of the Federal Rules of Evidence.
Second, some of the Defense exhibits contain verbal acts that give rise to legal consequences
pursuant to Rule 801(c) of the Federal Rules of Evidence. Third, based on the Government’s
decision to selectively introduce portions of these email exchanges within GX-1201, many (if
not all) of the Defense exhibits are also admissible under Rule 106 of the Federal Rules of
Evidence. This letter addresses each of the four Defense exhibits in turn.

       2. Defense Exhibit 125 Reveals Individual States of Mind During the Negotiations

        Rule 803(3) of the Federal Rules of Evidence provides a hearsay exception for
statements that reveal a “declarant’s then-existing state of mind,” such as “motive, intent, or
plan.” The Second Circuit has explained “the reasons for the state of mind exception focus on
the contemporaneity of the statement and the unlikelihood of deliberate or conscious
misrepresentation.” U.S. v. Cardascia, 951 F.2d 474, 487 (2d Cir.1991). In U.S. v. DiMaria,
which counsel for Mr. Petit previously cited to the Court, Judge Friendly overturned a criminal
conviction where a district court excluded a contemporaneous statement from the defendant that
could have allowed the jury to find that the defendant’s “existing state of mind” exculpated him
from the crime. 727 F.2d 265, 270-71 (2d Cir.1984). The Second Circuit has held that this
exception similarly applies where a defendant makes “statements of his intent to undertake a
certain act in the future.” U.S. v. Lea, 131 F. App’x 320, 321–22 (2d Cir. 2005) (citing U.S. v.
Best, 219 F.3d 192, 198 (2d Cir.2000) (“A declarant’s out-of-court statement as to his intent to
perform a certain act in the future is not excludable on hearsay grounds.”); Shelden v. Barre Belt
Granite Employer Union Pension Fund, 25 F.3d 74, 79 (2d Cir.1994) (“[U]nder [Rule 803(3)],
the existence of the plan or intention may be proven by evidence of the person’s own statements
as to its existence.”)). District courts have applied the same analysis to email exchanges. See,
e.g., Beach v. HSBC Bank USA, 2018 WL 3996931, *2 n.2 (S.D.N.Y. Aug. 21, 2018).




1 For Your Honor’s rulings on these exhibits, see Tr. at 766:3 (DX-140A), 854:4 (DX-125),
  861:13 (DX-135), and 872:19 (DX-137).
    Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 3 of 20

November 1, 2020
Page 3


        The email exchange contained within DX-125 falls squarely within Rule 803(3). The
exchange reveals the states of mind for each of the individuals involved in the chain—Mr. Petit,
Mr. Taylor, Mr. Carlton, and Ms. Haden—in deciding whether to rescind cancellation of Mr.
Brooks’ consulting agreement on June 25, 2015. Ms. Haden states that she “think[s]” that stock
options have already vested for another CPM Medical executive. 2 Mr. Taylor then suggests that
he “thinks” there are several breaches of the existing Distributor Agreement between MiMedx
and CPM Medical. Mr. Carlton further speculates that he “thinks” another individual may be
able to “fix the deal,” even though it is a “[l]ong shot.” Based on the states of mind of his fellow
officers and employees, Mr. Petit proposes a forward-looking plan to “serve legal remedies” as
soon as “tomorrow.” It is therefore apparent that Mr. Petit was considering whether to terminate
the same distributor that the Government alleges that he bribed just one day later. This fact is
highly probative of Mr. Petit’s good faith and central to the defense theory in this case.

       In sum, each of the statements in DX-125 is offered to demonstrate each declarant’s
then-existing state of mind, and they are admissible for that reason.

       3. Defense Exhibit 135 Reveals Individual States of Mind and Records Verbal Acts
          that Give Rise to Legal Consequences

        Rule 801(c) of the Federal Rules of Evidence provides another hearsay exception for
“verbal acts that give rise to legal consequences.” U.S. v. Cardascia, 951 F.2d 474, 486–87 (2d
Cir. 1991). District courts routinely recognize that contractual statements qualify as non-hearsay
under this rule. See, e.g., Spencer v. City of New York, 2011 WL 13257640, *1 (S.D.N.Y. July
18, 2011) (“[s]tatements, such as contracts, that themselves affect the legal rights of the parties
constitute ‘verbal acts’ and are excluded from the definition of hearsay”); Arasimowicz v.
Bestfoods, Inc., 81 F. Supp. 2d 526, 528 (S.D.N.Y. 2000) (“the Confirmation Letter was a
legally operative document […] admissible as non-hearsay under Rule 801(c)”); Barner v. City
of Harvey, 1998 WL 664951, at *2 (N.D. Ill. Sept. 18, 1998) (statements about employment
“admissible both because of the legal effect of making a threat and for its effect on the hearer”).

        The email exchange contained within DX-135 constitutes a prototypical legal act. After
cancelling Mr. Brooks’ consulting agreement on June 25, 2015, Mr. Petit “rescind[ed] the
cancellation” of the consulting agreement on the next day. The remainder of the email contains
numerous statements that reveal Mr. Petit’s state of mind, including Mr. Petit’s statement that he


2 Contrary to the Government’s assertions, Tr. at 793:18-794:3, Mr. Petit does not intend to
  offer an implicit advice-of-counsel defense by introducing exhibits that happen to include
  Ms. Haden. As the General Counsel for MiMedx, Ms. Haden was necessarily involved in
  drafting revisions to the consulting agreement and distributor agreement. To the extent that
  Ms. Haden’s professional position is relevant, it serves to establish Mr. Petit’s state of mind
  that, by openly and transparently sharing information with other executives, including the
  most senior lawyer at the company, he was not concerned that the terms were improper.
    Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 4 of 20

November 1, 2020
Page 4


“believes” that he is “now fully informed as to the circumstances that have developed around
our mutual business activities” and he plans to “resolve[] immediately” the “management issues
relative to your businesses.” At the conclusion of the email, Mr. Petit also “apologize[s]”, which
is a verbal act, rather than a statement offered for its truth in this case. Indeed, as with DX-125,
Mr. Petit offers DX-134 to demonstrate his state of mind at the time the statements were
made—a matter which is probative of his good faith and innocence in this case.

       4. Defense Exhibit 137 Reveals Individual States of Mind and Contains Content
          Closely Related to Admitted Exhibits

        If a party offers “part of a writing,” Rule 106 of the Federal Rules of Evidence permits
an adverse party to “require the introduction, at that time, of any other part […] that in fairness
ought to be considered at the same time.” The Second Circuit has held that Rule 106 permits a
party to offer an entire document or a related document when the additional information is
“essential to explain an already admitted document, to place the admitted document in context,
or to avoid misleading the trier of fact.” Phoenix Assocs. III v. Stone, 60 F.3d 95, 102-103 (2d
Cir. 1995) (quoting U.S. v. Marin, 669 F.2d 73, 84 (2d Cir.1982)). It has acknowledged that
Rule 106 can “fulfill its function only by permitting the admission of some otherwise
inadmissible evidence when the court finds in fairness that the proffered evidence should be
considered contemporaneously.” U.S. v. Williams, 930 F.3d 44, 60 (2d Cir. 2019). District
courts regularly find that Rule 106 requires admission of complete and related email chains.3

        The email in DX-137 is the first email in a chain contained within DX-140 and DX-146,
both of which Your Honor has already admitted into evidence. Tr. at 893:20, 900:15. It is
logically and temporally related to another Government-offered exhibit, GX-1201 (already in
evidence), that concerns the same topic, involves the same individuals, and takes place during
the same three-hour timeframe. Whereas DX-1201 attaches a near-final version of the Second
Amendment to the Consulting Agreement, DX-137 contains a first draft of the same agreement
based on what Ms. Haden “heard on the phone” with Mr. Brooks. The email and attachment
within DX-137 provide essential contextual information, including the source of the agreement
terms and the evolution of those terms over time.




3 See, e.g., Funk v. Belneftekhim, 2020 WL 5645190, at *10 (E.D.N.Y. Sept. 22, 2020)
  (extended portion of email chain); Abu Dhabi Commercial Bank v. Morgan Stanley & Co.
  Inc., 2011 WL 3738979, at *5 (S.D.N.Y. Aug. 18, 2011), report and recommendation
  adopted, 2011 WL 3734236 (S.D.N.Y. Aug. 24, 2011) (attachment to email chain). District
  courts beyond the Second Circuit reach similar conclusions. See, e.g., Loew v. DAI Glob.,
  LLC, 2020 WL 5369120, at *5 (D. Md. Sept. 8, 2020) (entire email chain); First Benefits,
  Inc. v. Amalgamated Life In. Co., 2014 WL 6956693, at *2 (M.D. Ga. Dec. 8, 2014) (same).
    Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 5 of 20

November 1, 2020
Page 5


       Separately, the email contained within DX-137 also qualifies for admission because it
shows Ms. Haden’s state of mind at the time of the drafting process. Ms. Haden explains that
she does not “think Brooks was completely understanding the benefit of some of the things that
had been put into the last draft,” and she offers comments in the draft agreement that address
these perceived concerns. As above, Rule 803(3) provides an independent basis for admission.

       5. Defense Exhibit 140A Reveals Individual States of Mind, Concerns Present
          Sense Impressions, and Contains Content Closely Related to Admitted Exhibits

        The email chain in DX-140A is an extended version of the email contained within DX-
137 and, for the reasons specified above, is closely related to GX-1201 (already in evidence).
Apart from this relationship to exhibits that have already been admitted, the extended portions
of DX-140A contain two statements that fall squarely within hearsay exceptions of their own.
First, Mr. Taylor asks a question: “I thought we needed him to forgo the stock from June 11 of
this year for the $200K?” As Your Honor has noted during trial proceedings, a question is never
hearsay. Tr. at 242:25. Second, Mr. Carlton appears to reveal his then-current location, “[i]n
Pete’s office.” This statement qualifies as a present sense impression under Rule 803(1) of the
Federal Rules of Evidence because Mr. Carlton describes “an event or condition […] while or
immediately after [he] perceived it.” That Mr. Carlton was likely in Mr. Petit’s office while the
terms of the agreement were being negotiated is relevant because it refutes Mr. Carlton’s
testimony that he was uninvolved in this process. It also completes an essential storyline that is
conspicuously absent from the Government’s curated narrative—Mr. Petit considered the
$200,000 payment term openly alongside top MiMedx executives because he believed the
payment served a legitimate business purpose to resolve an outstanding business dispute.

       6. Conclusion

        For the foregoing reasons, Mr. Petit respectfully requests that Your Honor reconsider
and admit previously-offered DX-125, DX-135, DX-137, and DX-140A, so that the jury can
fairly and impartially consider the full documentary record at the earliest opportunity. Thank
you for Your Honor’s consideration in this matter.



                                [Signature Block on Next Page]
    Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 6 of 20

November 1, 2020
Page 6


                                   Respectfully submitted,

                                   /s/ Eric B. Bruce     .
                                   Eric B. Bruce
                                   Jennifer B. Loeb
                                   Freshfields Bruckhaus Deringer US LLP
                                   700 13th Street, NW
                                   10th Floor
                                   Washington, DC 20005
                                   Telephone: (202) 777-4577
                                   Email: Eric.Bruce@freshfields.com
                                   Email: Jennifer.Loeb@freshfields.com
                                   Email: Altin.Sila@freshfields.com

                                   Matthew I. Menchel
                                   Amanda N. Tuminelli
                                   Kobre & Kim LLP
                                   800 Third Avenue
                                   6th Floor
                                   New York, NY 10022
                                   Telephone: (212) 488-1200
                                   Email: matthew.menchel@kobrekim.com
                                   Email: amanda.tuminelli@kobrekim.com

                                   Attorneys for Parker H. Petit




(Enclosure)
    Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 7 of 20

November 1, 2020
Page 7


cc by electronic means:


Edward Imperatore                      William D. Weinreb
Scott Hartman                          Michael T. Packard
Daniel Tracer                          Quinn Emanuel Urquhart & Sullivan, LLP
Assistant United States Attorneys      111 Huntington Ave., Suite 520
The Silvio J. Mollo Building           Boston, MA 02199
One Saint Andrew’s Plaza               Telephone: (617) 712-7100
New York, NY 10007                     Email: billweinreb@quinnemanuel.com
Telephone: (212) 637-2327              Email: michaelpackard@quinnemanuel.com
Email: Edward.Imperatore@usdoj.gov
Email: Scott.Hartman@usdoj.gov         William A. Burck
Email: Daniel.Tracer@usdoj.gov         Quinn Emanuel Urquhart & Sullivan, LLP
                                       1300 I Street NW, Suite 900
Attorneys for the United States        Washington, D.C. 20005
                                       Telephone: (202) 538-8000
                                       Email: williamburck@quinnemanuel.com

                                       Attorneys for William Taylor
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 8 of 20




                  DX-125
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 9 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 10 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 11 of 20




                   DX-135
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 12 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 13 of 20




                   DX-137
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 14 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 15 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 16 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 17 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 18 of 20
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 19 of 20




                DX-140A
Case 1:19-cr-00850-JSR Document 117 Filed 11/01/20 Page 20 of 20
